DETAILED ACTION
This office action is in response to the application filed on 05/07/2021. Claims 1-17 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 62/758,761 filed on 11/12/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2022/0046267) in view of Sato (US 2013/0266070).

Regarding claim 1, Zhang discloses the following claim limitations: a method of prediction for video coding, the method comprising: receiving input data related to a current block in a current picture at a video encoder side or a video bitstream corresponding to compressed data including the current block in the current picture at a video decoder side (Zhang, paragraph 252 discloses a machine-generated electrical, optical, or electromagnetic signal, that is generated to encode information for transmission to suitable receiver apparatus i.e. decoder),
determining a first candidate for the first partition and a second candidate for the second partition, wherein at least one of the first candidate and the second candidate is derived using a candidate list derived for a normal Merge mode (Zhang, paragraph 57 discloses a candidate list with motion vector pair {(v.sub.0, v.sub.1)|v.sub.0={v.sub.A, v.sub.B, v.sub.c}, v.sub.1={v.sub.D, v.sub.E}} is constructed using the neighbour blocks… When the candidate list is larger than 2, the candidates are firstly sorted according to the consistency of the neighbouring motion vectors (similarity of the two motion vectors in a pair candidate) and only the first two candidates are kept (i.e. via merge mode); in addition paragraph 85 discloses normal merge candidate),
generating an MH prediction by blending a first prediction corresponding to the first candidate and a second prediction corresponding to the second candidate, and wherein the MH prediction is applied to a part of the current block (Zhang, paragraphs 139 and 197 discloses for multiple hypothesis, 2 sets of affine parameters may be stored and each one corresponds to one reference picture list for bi-prediction… for a multiple-hypothesis coded block, there can be more than one prediction blocks generated by different dividing patterns for each prediction direction (or reference picture list). Multiple prediction blocks can be used to generate the final prediction with additional weights applied. For example, the additional weights may be set to 1/M wherein M is the total number of generated prediction blocks (i.e. utilizing the candidates)),
(Zhang, paragraph 16 and 115 discloses examples of Candidates for AF_MERGE.encoding mode… In the template matching merge mode, the encoder can choose among uni-prediction from list0, uni-prediction from list1 or bi-prediction for a CU).
	Zhang does not explicitly disclose the following claim limitation: partitioning the current block into a first partition and a second partition.
	However, in the same field of endeavor Sato discloses more explicitly the following: partitioning the current block into a first partition and a second partition (Sato, paragraph 23 discloses  partitioning a block set in an image into a plurality of partitions (i.e. first partition and a second partition) by a boundary selected from a plurality of candidates including a boundary having an inclination, and predicting a motion vector to be used for prediction of a pixel value in each partition in the block which has been partitioned, based on a motion vector set for a block or a partition corresponding to a reference pixel position that changes according to the inclination of the boundary).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Zhang with Sato to create the coding method of Zhang with the partitioning method of Sato.
	The reasoning being is to provide an image processing device and an image processing method which are capable of adaptively setting a reference pixel position and predicting a 

	Regarding claim 2, Zhang and Sato discloses the method of Claim 1, wherein the current block is partitioned into two triangles along a diagonal line from a lower-left corner to an upper-right corner of the current block or from an upper- left corner to a lower-right corner of the current block (Sato, paragraph 94 and fig. 5 discloses the shape of each partition formed by the partitioning is a triangle, a trapezoid, or a pentagon).

	Regarding claim 3, Zhang and Sato discloses the method of Claim 1, wherein the current block is partitioned into two sub-blocks in a horizontal direction, a vertical direction, or an angular direction based on directional information (Sato, paragraph 97 discloses  in the case a block is partitioned by a boundary, having no inclination, along the horizontal direction or the vertical direction, the reference pixel setting section 43 sets the pixel positions at the top left and the top right of a rectangular partition formed by the partitioning as the reference pixel positions for the prediction of a motion vector).

	Regarding claim 4, Zhang and Sato discloses the method of Claim 3, wherein the directional information corresponds to 45 degrees or 135 degrees (Sato, paragraph 94 and Fig. 5 illustrates the limitation recited).

	Regarding claim 5, Zhang and Sato discloses the method of Claim 1, wherein the first candidate is derived from a first candidate list associated with the candidate list derived for the (Zhang, paragraph 85 discloses at encoder side, the decision on whether using FRUC merge mode for a CU is based on RD cost selection as done for normal merge candidate).

	Regarding claim 6, Zhang and Sato discloses the method of Claim 5, wherein the second candidate is derived from a second candidate list associated with the candidate list derived for the normal Merge mode (Zhang, paragraph 7 discloses a list of affine merge candidates for the conversion by including merge candidates from one or more neighboring block that satisfy a validity criterion based on positions of the one or more neighboring blocks i.e. first and second cacndidates in addition Zhang, paragraph 57 discloses a candidate list with motion vector pair {(v.sub.0, v.sub.1)|v.sub.0={v.sub.A, v.sub.B, v.sub.c}, v.sub.1={v.sub.D, v.sub.E}} is constructed using the neighbour blocks… When the candidate list is larger than 2, the candidates are firstly sorted according to the consistency of the neighbouring motion vectors (similarity of the two motion vectors in a pair candidate) and only the first two candidates are kept).

	Regarding claim 7, Zhang and Sato discloses the method of Claim 6, wherein the first candidate list and the second candidate list share a same candidate list (Zhang, paragraph 190 discloses a bi-predicted block is divided into 4×8 sub-blocks as shown in FIG. 19D when predicted from reference list 0 (L0). The same block is divided into 8×4 sub-blocks as shown in FIG. 19C when predicted from reference list 1 (L1)).

(Zhang, paragraph 190 discloses a bi-predicted block is divided into 4×8 sub-blocks as shown in FIG. 19D when predicted from reference list 0 (L0). The same block is divided into 8×4 sub-blocks as shown in FIG. 19C when predicted from reference list 1 (L1)).


	Regarding claim 9, Zhang and Sato discloses the method of Claim 1, wherein the first candidate, the second candidate or both are selected based on an index of the first candidate, an index of the second candidate or both (Zhang, paragraph 57 discloses the candidates are firstly sorted according to the consistency of the neighbouring motion vectors (similarity of the two motion vectors in a pair candidate) and only the first two candidates are kept… an index indicating the position of the CPMVP in the candidate list is signalled in the bitstream).

	Regarding claim 10, Zhang and Sato discloses the method of Claim 9, wherein List 0 or List 1 motion information of the first candidate or the second candidate is selected based on the index of the first candidate or the index of the second candidate (Zhang, paragraph 190 discloses a bi-predicted block is divided into 4×8 sub-blocks as shown in FIG. 19D when predicted from reference list 0 (L0). The same block is divided into 8×4 sub-blocks as shown in FIG. 19C when predicted from reference list 1 (L1)).

(Zhang, paragraph 57 discloses the candidates are firstly sorted according to the consistency of the neighbouring motion vectors (similarity of the two motion vectors in a pair candidate) and only the first two candidates are kept… an index indicating the position of the CPMVP in the candidate list is signalled in the bitstream).

	Regarding claim 12, Zhang and Sato discloses the method of Claim 1, wherein one candidate index is derived for each of the first partition and the second partition (Zhang, paragraph 57 discloses the candidates are firstly sorted according to the consistency of the neighbouring motion vectors (similarity of the two motion vectors in a pair candidate) and only the first two candidates are kept… an index indicating the position of the CPMVP in the candidate list is signalled in the bitstream).

	Regarding claim 13, Zhang and Sato discloses the method of Claim 1, wherein candidate members in front of the candidate list are assigned shorter-length codewords (Zhang, paragraph 7 discloses a list of affine merge candidates for the conversion by including merge candidates from one or more neighboring block that satisfy a validity criterion based on positions of the one or more neighboring blocks i.e. first and second cacndidates in addition Zhang, paragraph 57 discloses a candidate list with motion vector pair {(v.sub.0, v.sub.1)|v.sub.0={v.sub.A, v.sub.B, v.sub.c}, v.sub.1={v.sub.D, v.sub.E}} is constructed using the neighbour blocks… When the candidate list is larger than 2, the candidates are firstly sorted according to the consistency of the neighbouring motion vectors (similarity of the two motion vectors in a pair candidate) and only the first two candidates are kept).

	Regarding claim 14, Zhang and Sato discloses the method of Claim 1, wherein one candidate index is signalled for each of the first partition and the second partition (Zhang, paragraph 57 discloses an index indicating the position of the CPMVP in the candidate list is signalled in the bitstream. After the CPMVP of the current affine CU is determined, affine motion estimation is applied and the control point motion vector (CPMV) is found. Then the difference of the CPMV and the CPMVP is signalled in the bitstream).

	Regarding claim 15, Zhang and Sato discloses the method of Claim 14, wherein signalling of at least one of the candidate index for partition 1 and the candidate index for partition 2 is the same as signalling of Merge index for the normal Merge mode (Zhang, paragraph 57 discloses an index indicating the position of the CPMVP in the candidate list is signalled in the bitstream. After the CPMVP of the current affine CU is determined, affine motion estimation is applied and the control point motion vector (CPMV) is found. Then the difference of the CPMV and the CPMVP is signalled in the bitstream).

	Regarding claim 16, Zhang and Sato discloses the method of Claim 14, wherein ordering of candidate members in the candidate list is based on a fixed order similar to or the same as that for the normal Merge mode (Zhang, paragraph 57 discloses a candidate list with motion vector pair {(v.sub.0, v.sub.1)|v.sub.0={v.sub.A, v.sub.B, v.sub.c}, v.sub.1={v.sub.D, v.sub.E}} is constructed using the neighbour blocks… When the candidate list is larger than 2, the candidates are firstly sorted according to the consistency of the neighbouring motion vectors (similarity of the two motion vectors in a pair candidate) and only the first two candidates are kept (i.e. via merge mode); in addition paragraph 85 discloses normal merge candidate).

	Regarding claim 17, Zhang and Sato discloses an apparatus of video coding, the apparatus comprising one or more electronic circuits or processors arranged to: (Zhang, paragraph 204 discloses apparatus 2000 may include one or more processors 2002, one or more memories 2004 and video processing hardware 2006),
receive input data related to a current block in a current picture at a video encoder side or a video bitstream corresponding to compressed data including the current block in the current picture at a video decoder side (Zhang, paragraph 252 discloses a machine-generated electrical, optical, or electromagnetic signal, that is generated to encode information for transmission to suitable receiver apparatus i.e. decoder),
partition the current block into a first partition and a second partition (Sato, paragraph 23 discloses  partitioning a block set in an image into a plurality of partitions (i.e. first partition and a second partition) by a boundary selected from a plurality of candidates including a boundary having an inclination, and predicting a motion vector to be used for prediction of a pixel value in each partition in the block which has been partitioned, based on a motion vector set for a block or a partition corresponding to a reference pixel position that changes according to the inclination of the boundary),
(Zhang, paragraph 57 discloses a candidate list with motion vector pair {(v.sub.0, v.sub.1)|v.sub.0={v.sub.A, v.sub.B, v.sub.c}, v.sub.1={v.sub.D, v.sub.E}} is constructed using the neighbour blocks… When the candidate list is larger than 2, the candidates are firstly sorted according to the consistency of the neighbouring motion vectors (similarity of the two motion vectors in a pair candidate) and only the first two candidates are kept (i.e. via merge mode); in addition paragraph 85 discloses normal merge candidate),
 generate an MH prediction by blending a first prediction corresponding to the first candidate and a second prediction corresponding to the second candidate, and wherein the MH prediction is applied to a part of the current block (Zhang, paragraphs 139 and 197 discloses for multiple hypothesis, 2 sets of affine parameters may be stored and each one corresponds to one reference picture list for bi-prediction… for a multiple-hypothesis coded block, there can be more than one prediction blocks generated by different dividing patterns for each prediction direction (or reference picture list). Multiple prediction blocks can be used to generate the final prediction with additional weights applied. For example, the additional weights may be set to 1/M wherein M is the total number of generated prediction blocks (i.e. utilizing the candidates)),
 	and encode the current block or current motion information associated with the current block using at least one of the first candidate and the second candidate at the video encoder side, or decode the current block or the current motion information associated with the current block at the video decoder side using at least one of the first candidate and the second candidate (Zhang, paragraph 16 and 115 discloses examples of Candidates for AF_MERGE.encoding mode… In the template matching merge mode, the encoder can choose among uni-prediction from list0, uni-prediction from list1 or bi-prediction for a CU).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481